Case 8:18-cv-01041-GJH Document 181 Filed 06/27/19 Page 1 of1

   

UNITED STATES DISTRICT COURF 51.07 60U2:

fLUonmt

DISTRICT OF MARYLANB®!RICT OF MARYLANG

 

 

OFFICE OF THE CLERK bem ae pM me
_.« Felicia C. Cannon, Clerk of Court
. Elizabeth B: Snowden. Chief Deputy
Reply to Southern Division Address ot ous." €atherine Stavlas, Chief Deputy
June 26, 2019
John T. Price
212 Arthur Drive, Apt 3A

Thomasville, NC 27360
Re: Case No. 8:18-cv-01041-GJH Kravitz et al v. United States Department of Commerce et al
Dear Counsel/Party:

The Clerk received your correspondence on June 24, 2019; however, it is deficient in the
area(s) checked below and is being returned to you, at the direction of the presiding judge.

Noncompliance with L.R. 101 or 102 Noncompliance with L.R. 102 and FRCivP 5
(J Member of bar has not signed the document. [] Certificate of service not affixed to document.
LC) Business entities other than sole L]_ Certificate of service not dated and/or not
proprietorships must be represented by signed.
counsel.
Noncompliance with L.R. 104 or 105 Miscellaneous

[] Discovery materials should not be filed unless [] Document does not contain original signature.
in support of a motion or by court order.

[] Discovery motion filed contrary to L.R. 104.7. [J Document relates to more than one file.
Original and appropriate copies are required
for each file unless the cases have been
consolidated for all purposes.

(j Offer of judgment should not be filed with the
Court until it has been accepted. Fed. R. Civ.
P. 68.

& Other: You are not a party to this case;
your correspondence is being returned to

LEE3 A_— OL E6208

George J. Hazel Date
United States District Judge

() Motion to compel filed contrary to L.R. 104.8.

cc: Other counsel/party
Return pleading letter (Rev. 02/2011)

Northern Division * 4228 U.S. Courthouse * 101 W. Lombard Street « Baltimore, Maryland 21201+ 410-962-2600
Southern Division + 200 U.S. Courthouse + 6500 Cherrywood Lane + Greenbelt, Maryland 20770 * 301-344-0660

Visit the U.S. District Court's Website at www.mdd.uscourts.gov

 
